Opinion by
Judge Lindsay :
Appellee, by his answer, relied for defense to the note and for rescission of contract upon the deceit alleged to have been practiced upon him by the original payee.

R. H. Field, for appellmt.


A. H. Field, R. J. Meglor, for appellee.

The facts set up amount to a warranty that the stallion was capable of performing services which renders horses of that kind valuable. Damages from a breach of this warranty could be lawfully set-off against the note sued on, even in the hands of the assignee.
The law and facts seem to have been submitted to the court. His judgment upon the facts is entitled to same consideration as the verdict of a jury.
We cannot say that his finding is against the weight of the evidence. His judgment must therefore be affirmed.